NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                             JESSICA M., Appellant,

                                         v.

DEPARTMENT OF CHILD SAFETY, C.M., J.M., A.M., N.M., M.M., A.M.,
                       Appellees.

                              No. 1 CA-JV 17-0368
                                FILED 2-22-2018


            Appeal from the Superior Court in Maricopa County
                              No. JD511000
                 The Honorable Timothy J. Ryan, Judge

                                   AFFIRMED


                                    COUNSEL

Law Office of H. Clark Jones, Mesa
By H. Clark Jones
Counsel for Appellant

Arizona Attorney General’s Office, Mesa
By Ashlee N. Hoffmann
Counsel for Appellee Department of Child Safety
                          JESSICA M. v. DCS, et al.
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Lawrence F. Winthrop delivered the decision of the Court,
in which Judge Jennifer B. Campbell and Judge Paul J. McMurdie joined.


W I N T H R O P, Presiding Judge:

¶1            Jessica M. (“Mother”) appeals the juvenile court’s termination
of her parental rights to her six children, C.M., J.M., A.M., N.M., M.M., and
A.M.1 For the following reasons, we affirm.

                 FACTS AND PROCEDURAL HISTORY2

¶2           In April 2013, the Department of Child Safety (“DCS”)
removed Mother’s five oldest children from her care and initiated Mother’s
first dependency action. The juvenile court found all five children
dependent as to Mother; however, Mother successfully completed services,
DCS returned the children to her care and, in March 2014, the court
dismissed the dependency action. Mother tested positive for marijuana
eight months later, at the birth of her youngest child.

¶3             In September 2015, Mother’s oldest child, C.M. (then eleven
years of age), reported that he and his siblings had access to drugs and drug
paraphernalia, had witnessed multiple incidents of domestic violence
between Mother and her then-partner, and that Mother’s partner
“punche[d] the children” and “put his hands around [C.M.’s] and [J.M.’s]
neck.” DCS filed a new dependency action the same month, and the
juvenile court adjudicated all six children dependent as to Mother in
November 2015.

¶4            To facilitate reunification, DCS provided Mother a family
reunification team, parent aide services, supervised visitation, parenting


1      The juvenile court previously terminated three of the four fathers’
parental rights; however, none are parties to this appeal and, accordingly,
our recitation of the facts and analysis of the issues are limited to Mother.

2      We view the record in the light most favorable to sustaining the
juvenile court’s order. Jordan C. v. Ariz. Dep’t of Econ. Sec., 223 Ariz. 86, 93,
¶ 18 (App. 2009).


                                       2
                         JESSICA M. v. DCS, et al.
                           Decision of the Court

classes, and transportation services. DCS also referred Mother for mental
health evaluations, individual counseling, couples’ counseling, substance
abuse assessment and treatment, and random drug testing.

¶5            Mother did not consistently submit to drug testing as DCS
required, and two of the three drug tests she provided were positive for
illegal substances. Mother denied her use of illegal substances at her first
referral for substance abuse assessment in November 2015, and,
consequently, the service provider did not recommend Mother for
treatment.3 A year later, Mother failed to appear for her second drug abuse
assessment referral and never rescheduled the appointment; the referral
was accordingly closed and Mother was not recommended for treatment.
DCS then requested Mother “self-refer” for further substance abuse
treatment.

¶6            Both of Mother’s referrals for individual counseling were
closed unsuccessfully due to her lack of participation, and DCS similarly
requested Mother self-refer for further counseling. Mother and her then-
partner engaged in couples’ counseling, which was closed when their
relationship ended. Mother twice refused to participate in a referred
psychological evaluation—an evaluation that the DCS case manager
testified could give DCS insight to additional services Mother might need,
if any.

¶7             In January 2017, the juvenile court changed Mother’s case
plan to severance and adoption. DCS moved to sever Mother’s parental
rights, alleging chronic substance abuse, nine-months out-of-home
placement, and prior-removal grounds, under Arizona Revised Statutes
(“A.R.S.”) § 8-533(B)(3), (8)(a), and (11), respectively. Three months before
the severance hearing, Mother requested the court order DCS to re-refer her
for services. The court denied her request and in June 2017, held a contested
severance hearing. The court terminated Mother’s parental rights to the
children on all grounds alleged. The court also found that termination of
Mother’s rights was in the children’s best interests.

¶8           Mother timely appealed. We have jurisdiction pursuant to
the Arizona Constitution, Article 6, Section 9, and A.R.S. §§ 8-235(A), 12-
2101(A), and 12-120.21(A).




3     Mother’s oral-swab drug screen at the assessment appointment was
negative.


                                     3
                           JESSICA M. v. DCS, et al.
                             Decision of the Court

                                  ANALYSIS

¶9             In her appeal, Mother does not challenge the juvenile court’s
findings of the three statutory grounds permitting severance under A.R.S.
§ 8-533(B)(3), (8)(a), and (11). See Kent K. v. Bobby M., 210 Ariz. 279, 281-82,
¶ 7 (2005) (requiring clear and convincing evidence of at least one statutory
ground under A.R.S. § 8-533 to justify termination). Nor does Mother
contest the juvenile court’s finding that termination was in the children’s
best interests. See id. at 284, ¶ 22 (requiring a finding by a preponderance
of the evidence that termination is in a child’s best interest). Instead,
Mother argues DCS failed to provide sufficient reunification services,
specifically: substance abuse treatment, individual counseling, and co-
parenting counseling.4 We review an order terminating parental rights for
an abuse of discretion and will affirm if the order is supported by sufficient
evidence in the record. Calvin B. v. Brittany B., 232 Ariz. 292, 296, ¶ 17 (App.
2013).

¶10            Termination of a parent’s rights under allegations of
substance-abuse and out-of-home placement requires that DCS first make
“reasonable” efforts to provide appropriate reunification services to the
parent. A.R.S. § 8-533(B)(3), (8); Jennifer G. v. Ariz. Dep’t of Econ. Sec., 211
Ariz. 450, 453, ¶ 12 (App. 2005). Similarly, termination based on the prior-
removal ground, § 8-533(B)(11), requires the juvenile court to consider “the
availability of reunification services to the parent and the participation of
the parent in [those] services.” A.R.S. § 8-533(D).

¶11            DCS’ obligation to provide reasonable services is satisfied
when it provides services to the parent “with the time and opportunity to
participate in programs designed to help [him or] her to become an effective
parent.” Christina G. v. Ariz. Dep’t of Econ. Sec., 227 Ariz. 231, 235, ¶ 14 (App.
2011) (citation omitted). DCS is not required, however, to leave the window
of opportunity for remediation open indefinitely. Maricopa Cty. Juv. Action
No. JS-501568, 177 Ariz. 571, 574, 577 (App. 1994).

¶12           Sufficient evidence in the record supports the juvenile court’s
finding that the services offered by DCS were adequate and “reasonably
calculated to successfully remedy the circumstances that caused the
children to be in an out-of-home placement.” Approximately twenty-one
months passed between DCS initiating the dependency action and the


4      Because Mother does not challenge the juvenile court’s statutory or
best interests findings, we do not address them. See Crystal E. v. Dep’t of
Child Safety, 241 Ariz. 576, 577-78, ¶¶ 5-8 (App. 2017).


                                        4
                          JESSICA M. v. DCS, et al.
                            Decision of the Court

severance hearing. Yet, despite having repeated direct referrals for services,
being directed and encouraged by DCS to self-refer for services after her
referrals closed, and speaking with her case manager “over 30 times”
regarding her participation, Mother failed to engage in the very services she
now challenges on appeal, as discussed supra, ¶¶ 5-6.

¶13            Additionally, as to services aimed at addressing Mother’s
substance abuse, her DCS case manager testified that Mother had yet to
even acknowledge her addiction. DCS need not provide services that are
futile, Mary Lou C. v. Ariz. Dep’t of Econ. Sec., 207 Ariz. 43, 50, ¶ 18 (App.
2004), and Mother provides no evidence or supporting authority
demonstrating that further rehabilitative services could restore her ability
to care for the children within a reasonable time, see Jennifer G., 211 Ariz. at
453 n.3, ¶ 12 (citing Mary Ellen C. v. Ariz. Dep’t of Econ. Sec., 193 Ariz. 185,
191, ¶ 31 (App. 1999)). Finally, as to co-parenting counseling, although DCS
did not refer Mother for this service, DCS determined the service was
inappropriate after Mother’s individual counseling closed unsuccessfully
and she was no longer in a relationship. Mother has not shown that the
juvenile court abused its discretion in finding DCS satisfied its requirement
to provide sufficient reunification services.

                                CONCLUSION

¶14          For the foregoing reasons, we affirm the juvenile court’s order
terminating Mother’s parental rights.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                         5